Exhibit 10.1









This EMPLOYMENT AGREEMENT (this "Agreement"), dated as of September 24, 2014
(the “Effective Date”), is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. ("Revlon") and its subsidiaries, the "Company"), and Roberto Simon
(the "Executive").


WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, RCPC and the Executive hereby agree as follows:


1.    Employment, Duties and Acceptance.


1.1    Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2.1) to render exclusive and full-time services to the
Company in the capacity of Executive Vice President and Chief Financial Officer
of Revlon and RCPC, with responsibility for all financial operations of the
Company, including without limitation, treasury, controller group, accounting,
internal audit, internal control over financial reporting, investor relations
and tax, and/or such other duties and responsibilities consistent with such
position (including service as a director of the Company or director or officer
of any subsidiary of the Company if so elected) as may be assigned to the
Executive from time to time by the Company’s President and Chief Executive
Officer (the “CEO”). The Executive’s title shall be Executive Vice President and
Chief Financial Officer of Revlon and RCPC, or such other title of at least
equivalent level consistent with the Executive’s duties from time to time as may
be designated by the Company. The Executive agrees to serve, if appointed, as a
member of the Global Leadership Team or such other committee of the Company’s
most senior executives as may succeed the Global Leadership Team from time to
time and report to the CEO or the CEO’s designee.


1.2    Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to devote the Executive's entire business time,
energy and skill to such employment, and to use the Executive's best efforts,
skill and ability to promote the Company's interests. Notwithstanding the
foregoing, the Executive may continue to manage his personal finances, engage in
charitable activities and professional development activities and, with the
prior approval of the CEO, serve on the Board of a public company provided none
of the foregoing, individually or taken together, distract from or interfere
with the Executive’s performance of his responsibilities under this Agreement.


1.3    Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.



REVLGL-345354.0.1        1



--------------------------------------------------------------------------------

Exhibit 10.1



1.4    Performance Warranty. As an inducement for the Company to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits the
Executive in any way from entering into and fully performing the Executive's
obligations under this Agreement and any duties and responsibilities that may be
assigned to the Executive hereunder.


2.    Term of Employment; Certain Post-Term Benefits.


2.1    The Term. The Term of the Executive's employment under this Agreement
(the "Term") shall commence on the Effective Date and shall end 12 months after
RCPC provides to the Executive a notice of non-renewal, unless sooner terminated
pursuant to Section 4. During any period that the Executive’s employment shall
continue following the end of the Term, the Executive shall be deemed an
employee at will, provided, however, that the Executive shall be eligible for
severance on the terms and subject to the conditions of the Revlon Executive
Severance Pay Plan as in effect from time to time, or such plan or plans, if
any, as may succeed it (the “Executive Severance Plan”), provided that the
severance and benefit continuation period for the Executive under the Executive
Severance Plan shall be not less than 12 months, subject to the terms and
conditions of such plan.
    
2.2    Special Curtailment. The term shall end earlier than the date provided in
Section 2.1, if sooner terminated pursuant to Section 4.


3.    Compensation; Benefits.


3.1    Salary. The Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly, at the annual rate of not less than $600,000 (the
"Base Salary"). All payments of Base Salary or other compensation hereunder
shall be less such deductions or withholdings as are required by applicable law
and regulations. The Executive will be considered for merit increases in
connection with the Executive's performance evaluations, which are performed in
accordance with the Company's salary administration policies and procedures
(which generally occur annually). In the event that RCPC, in its sole
discretion, from time to time determines to increase the Base Salary, such
increased amount shall, from and after the effective date of the increase,
constitute "Base Salary" for purposes of this Agreement and shall not thereafter
be decreased.


3.2    Incentive Compensation.


(a)    Bonus. The Executive shall be eligible to participate in the Revlon
Executive Annual Bonus Program as in effect from time to time, or such program
or plans, if any, as may succeed it (the "Bonus Program"), with target bonus
eligibility of 75% of Base Salary for achieving performance objectives set by
the Compensation Committee or its designee, subject to the terms and conditions
of such Bonus Program and the Revlon Executive Incentive Compensation Plan (the
“Incentive Compensation Plan”). In the event that the Executive's employment
shall terminate pursuant to Section 4.4 during any calendar year, the
Executive's bonus with respect to the year during which such termination occurs
shall be pro-rated for the actual number of days of active employment during
such year and such bonus as pro-rated shall be payable (i) if and to the extent

REVLGL-345354.0.1        2



--------------------------------------------------------------------------------

Exhibit 10.1



bonuses are payable to executives under the Bonus Program for that year based
upon achievement of the objectives set for that year and not including any
discretionary bonus amounts which may otherwise be payable to other executives
despite non-achievement of bonus objectives for such year and (ii) on the date
bonuses would otherwise be payable to executives under the Bonus Program.
Notwithstanding anything herein or contained in the Bonus Program to the
contrary, in the event that the Executive's employment shall terminate pursuant
to Section 4.4 during any calendar year, the Executive shall be entitled to
receive the Executive's bonus (if not already paid) with respect to the year
immediately preceding the year of termination (if bonuses with respect to such
year are payable to other executives based upon achievement of bonus objectives
and not based upon discretionary amounts which may be paid to other executives
despite non-achievement of bonus objectives) as and when such bonuses would
otherwise be payable to executives under the Bonus Program, despite the fact
that Executive may not be actively employed on such date of payment.


(b)    Stock-Based Compensation. During the Term, the Executive shall be
eligible for recommendation to the Compensation Committee or other committee of
the Board administering the Fourth Amended and Restated Revlon, Inc. Stock Plan
or any plan that may replace it, as from time to time in effect (the “Stock
Plan”) to receive an award of stock options, restricted shares or other awards,
at levels, on terms, and at such times as are generally applicable to other
senior executives of the Executive’s level.


(c)    Long-Term Incentive Compensation ("LTIP"): For 2015 and subsequent
performance years, during the Executive's period of employment with the Company
in this position, the Executive shall be eligible to participate each year in
the Company's LTIP Program under the Incentive Compensation Plan at a level
consistent with similarly situated Global Leadership Team members, which is
currently $500,000 per annum, subject to Compensation Committee approval, and
the terms of the Incentive Compensation Plan and the applicable LTIP terms
adopted by the Compensation Committee.


3.3    Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive's services under this Agreement, subject to
and in accordance with the Revlon Travel and Entertainment Policy as in effect
from time to time, or such policy or policies, if any, as may succeed it.


3.4    Vacation. During each calendar year of the Term, the Executive shall be
entitled to a vacation period or periods in accordance with the vacation policy
of the Company as in effect from time to time, but not less than four weeks.


3.5    Fringe Benefits. During the Term, the Executive shall be entitled to
participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other executives of the
Executive's level and in such other plans and programs and in such perquisites,
as from time to time in effect, as may be generally made available to senior
executives of the Company of the Executive’s level generally. Further, during
the Term, the Executive will be eligible (a) to participate in Revlon’s
Executive Financial Counseling and Tax Preparation Program, as from time to time
in effect, or

REVLGL-345354.0.1        3



--------------------------------------------------------------------------------

Exhibit 10.1



such program or programs, if any, as may succeed it, and (b) to receive a car
allowance at the rate of $30,000 per annum, under the car allowance program as
in effect from time to time, or such program or programs, if any, as may succeed
it.


3.6    Internal Revenue Code Section 409A. Section 409A of the Code (as defined
below) and/or its related rules and regulations ("Section 409A"), imposes
additional taxes and interest on compensation or benefits deferred under certain
"nonqualified deferred compensation plans" (as defined under the Code). These
plans may include, among others, nonqualified retirement plans, bonus programs,
stock option plans, employment agreements and severance agreements. The Company
reserves the right to provide compensation or benefits under any such plan in
amounts, at times and in a manner that minimizes taxes, interest or penalties as
a result of Section 409A, including any required withholdings, and the Executive
agrees to cooperate with the Company in such actions. Specifically, and without
limitation of the previous sentence, if the Executive is a "specified employee,"
as such term is defined under Section 409A (generally one of the Company's top
50 highest paid officers), to the extent required under Section 409A, the
Company will not make any payments of non-qualified deferred compensation to the
Executive under this Agreement upon a "separation from service," as such term is
defined under Section 409A, until six months after the Executive's date of
separation from service or, if earlier, the date of the Executive's death. Upon
expiration of the six-month period, or, if earlier, the date of the Executive's
death, the Company shall make a payment to the Executive (or the Executive’s
beneficiary or estate, if applicable) equal to the sum of all payments that
would have been paid to the Executive from the date of separation from service
had the Executive not been a "specified employee" through the end of the six
month period, and thereafter the Company will make all the payments at the times
specified in this Agreement or applicable policy, as the case may be. In
addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of "separation from service" as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment. For purposes of this Agreement, the term "Code" shall mean the Internal
Revenue Code of 1986, as amended, including all final regulations promulgated
thereunder, and any reference to a particular section of the Code shall include
any provision that modifies, replaces or supersedes such section.


4.    Termination.


4.1    Death. If the Executive shall die during the Term, the Term shall
terminate and no further amounts or benefits shall be payable hereunder, other
than (i) for accrued, but unpaid, Base Salary as of such date; (ii) pursuant to
life insurance provided under Section 3.5; and (iii) to the extent expressly
required pursuant to the terms of compensation and benefit plans and policies as
in effect on the date of death.


4.2    Disability. If during the Term the Executive shall become physically or
mentally disabled, whether totally or partially, such that the Executive has
been unable to perform the Executive's services hereunder for (i) a period of
six consecutive months or (ii)  shorter periods aggregating six months during
any twelve month period, RCPC may at any time after the last day of the six
consecutive months of disability or the day on which the shorter periods of
disability shall

REVLGL-345354.0.1        4



--------------------------------------------------------------------------------

Exhibit 10.1



have equaled an aggregate of six months, by written notice to the Executive (but
before the Executive has returned to active service following such disability),
terminate the Term and no further amounts or benefits shall be payable hereunder
other than (i) for accrued, but unpaid, Base Salary as of such date and (ii) to
the extent required pursuant to the terms of compensation and benefit plans and
policies as in effect on the date of termination.


4.3    Cause. RCPC may at any time by written notice to the Executive terminate
the Term for “Cause” and, upon such termination, the Executive shall be entitled
to receive no further amounts or benefits hereunder, except for accrued, but
unpaid, salary as of such date and as required by law. As used herein the term
“Cause” shall mean gross neglect by the Executive of the Executive's duties
hereunder, conviction of the Executive of any felony, conviction of the
Executive of any lesser crime or offense involving the property of the Company
or any of its affiliates, willful misconduct by the Executive in connection with
the performance of the Executive's duties hereunder or other material breach by
the Executive of this Agreement (specifically including, without limitation,
Section 1.4), any breach of the Revlon Code of Business Conduct, including,
without limitation, the Code of Ethics for Senior Financial Officers, or the
Non-Competition Agreement (as defined in Section 5.2), or any other conduct on
the part of the Executive which would make the Executive's continued employment
by the Company prejudicial in any material respect to the best interests of the
Company. If and to the extent any occurrence of Cause is capable of cure in the
good faith determination of the Company, the Company shall provide notice of
same to the Executive, who shall then have ten days to cure such event of Cause
to the satisfaction of the Company, it being acknowledged and agreed that the
Company’s good faith determination as to whether a Cause event is subject to
cure shall be final and binding upon the parties.


4.4    Company Breach; Other Termination. The Executive shall be entitled to
terminate the Term and the Executive’s employment upon 30 days’ prior written
notice (if during such period RCPC fails to cure any such breach) in the event
that RCPC materially breaches any of its obligations hereunder and the Executive
provides notice to RCPC within 90 days of such breach. In addition, RCPC shall
be entitled to terminate the Term and the Executive’s employment at any time and
without prior notice (otherwise than pursuant to the provisions of Section 4.2
or 4.3). In consideration of the Executive’s covenant in Section 5.2, upon
termination under this Section 4.4 by the Executive, or in the event RCPC so
terminates the Term otherwise than pursuant to the provisions of Section 4.2 or
4.3, the Executive shall have no affirmative duty to seek other employment to
mitigate the payments provided below and RCPC agrees, and the Company’s sole
obligation arising from such termination shall be, for RCPC either


(i)    to make payments in lieu of Base Salary in the amounts prescribed by
Section 3.1, to pay the Executive the portion, if any, of any annual bonus
contemplated by Section 3.2(a) and to continue the Executive’s participation in
the medical, dental and vision plans of the Company in which the Executive was
then participating as of the date of termination pursuant to Section 3.5 (in
each case less amounts required by law, including COBRA, to be withheld) through
the date on which the Term would have ended pursuant to Section 2.1, if RCPC had
given notice of non-renewal on the date of termination (such period shall be
referred to as the "Severance Period"), provided that (1) such benefit
continuation is subject to the terms of such plans and applicable law, including
COBRA; (2) the Executive may continue participation in the Company’s medical,
dental and vision benefit programs by continuing to pay premiums to the Company
at the contribution

REVLGL-345354.0.1        5



--------------------------------------------------------------------------------

Exhibit 10.1



level in effect for active employees until the earliest to occur of (i) the end
of the Severance Period; (ii) the expiration of the maximum period for
continuation coverage permissible under applicable federal law for which the
Executive would be eligible; or (iii) when the Executive becomes covered by
medical, dental and/or vision plans of another employer or becomes eligible for
Medicare (or similar governmentally-sponsored benefit); (3) any bonus payments
required pursuant to this Section 4.4(i) shall be payable as and when bonuses
would otherwise be payable to executives under the Bonus Program as then in
effect; (4) the Executive shall, as a condition, execute such release,
confidentiality, non-competition (consistent in all respects with the
Non-Competition Agreement (as defined in Section 5.2 below)) and other covenants
as would be required in order for the Executive to receive payments and benefits
under the Executive Severance Plan that is applicable to the Executive referred
to in clause (ii) below; and (5) any cash compensation paid or payable or any
non-cash compensation paid or payable in lieu of cash compensation earned by the
Executive from other employment or consultancy during such period shall reduce
the payments provided for herein payable with respect to such other employment
or consultancy, or


(ii)    to make the payments and provide the benefits prescribed by, and in
accordance with the terms and conditions of, the Executive Severance Plan.


For purposes of calculating severance amounts under this Section, Executive’s
service prior to the date of this Agreement with The Colomer Group shall be
included. The Company shall provide the greater of the payments and other
benefits described under clauses (i) and (ii) of this Section 4.4; provided,
however, if the provision of any benefits described above would trigger a tax
under Section 409A, the Company shall instead promptly pay to the Executive in a
cash lump-sum payment an amount equal to the value (based on the then-current
cost to the Company) of such benefits. Any compensation earned by the Executive
from other employment or a consultancy shall reduce the payments required
pursuant to clause (i) above or shall be governed by the terms of the Executive
Severance Plan in the case of clause (ii) above.


4.5    Litigation Expenses. If RCPC and the Executive become involved in any
action, suit or proceeding relating to the alleged breach of this Agreement by
RCPC or the Executive, or any dispute as to whether a termination of the
Executive's employment is with or without Cause or as a result of a breach under
Section 4.4, then if and to the extent that a final, non-appealable, judgment in
such action, suit or proceeding is rendered in favor of the Executive, RCPC
shall reimburse the Executive for all expenses (including reasonable attorneys'
fees) incurred by the Executive in connection with such action, suit or
proceeding or the portion thereof adjudicated in favor of the Executive.
4.6    Voluntary Resignation. The Executive may on 60 days’ written notice to
the Company resign his employment and such resignation shall not constitute a
breach of this Agreement. In the event of said resignation, the Term shall
terminate and no further amounts or benefits shall be payable hereunder other
than (i) for accrued, but unpaid, Base Salary as of such date and (ii) to the
extent required pursuant to the terms of compensation and benefit plans and
policies as in effect on the date of termination.

REVLGL-345354.0.1        6



--------------------------------------------------------------------------------

Exhibit 10.1



5.    Protection of Confidential Information; Non-Competition.


5.1    The Executive acknowledges that the Executive’s services will be unique,
that they will involve the development of Company-subsidized relationships with
key customers, suppliers, and service providers as well as with key Company
employees and that the Executive's work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and plans which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section 5 and
the disclosure or misappropriation of which could materially adversely affect
the Company. Accordingly, the Executive agrees:


5.1.1    except in the course of performing the Executive’s duties provided for
in Section 1.1, not at any time, whether during or after the Executive’s
employment with the Company, to divulge to any other entity or person any
confidential information acquired by the Executive concerning the Company's or
its affiliates' financial affairs or business processes or methods or their
research, development or marketing programs or plans, any other of its or their
trade secrets, any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or, except only to the extent required to enforce
this Agreement in legal proceedings and then subject to the fullest extent
possible pursuant to protective orders and other measures to maintain the
confidentiality of such information, any information concerning the
circumstances of the Executive’s employment and any termination of the
Executive’s employment with the Company or any information regarding discussions
related to any of the foregoing. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial or over
the internet. In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, the Executive may comply but will before
doing so promptly notify RCPC, take all reasonable steps requested by RCPC at
RCPC’s expense to defend against the compulsory disclosure and permit RCPC, at
its expense, to control with counsel of its choice any proceeding relating to
the compulsory disclosure. The Executive acknowledges that all information the
disclosure of which is prohibited by this section is of a confidential and
proprietary character and of great value to the Company.


5.1.2    to deliver promptly to the Company on termination of the Executive's
employment with the Company, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company's business and all
property associated therewith, which the Executive may then possess or have
under the Executive's control, including, without limitation, computer disks or
data (including data retained on any computer), and any home office equipment or
computers purchased or provided by Revlon or other materials. Notwithstanding
the foregoing, Executive may retain “address books” of personal and business
contacts.

REVLGL-345354.0.1        7



--------------------------------------------------------------------------------

Exhibit 10.1





5.2    In consideration of RCPC’s covenant in Section 4.4, the Executive agrees
(i) in all respects fully to comply with the terms of the Employee Agreement as
to Confidentiality and Non-Competition (the “Non-Competition Agreement”),
whether or not the Executive is a signatory thereof, with the same effect as if
the same were set forth herein in full, and (ii) in the event that the Executive
shall terminate the Executive’s employment otherwise than as provided in Section
4.4, the Executive shall comply with the restrictions set forth in paragraph
9(e) of the Non-Competition Agreement through the date on which the Term would
then otherwise have expired pursuant to Section 2.1, subject only to the Company
continuing to make payments equal to the Executive’s Base Salary during such
period, notwithstanding the limitation otherwise applicable under paragraph 9(d)
thereof or any other provision of the Non-Competition Agreement.


5.3    If the Executive commits a breach of any of the provisions of Sections
5.1 or 5.2 hereof, which breach remains uncured, RCPC shall have the following
rights and remedies:


5.3.1 the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement, except as may otherwise be required by
law in the case of qualified benefit plans;


5.3.2 the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to the Company and
that money damages and disgorgement of profits will not provide an adequate
remedy to the Company, and, if the Executive attempts or threatens to commit a
breach of any of the provisions of Sections 5.1 or 5.2, the right and remedy to
be granted a preliminary and permanent injunction in any court having equity
jurisdiction against the Executive committing the attempted or threatened breach
(it being agreed that each of the rights and remedies enumerated above shall be
independent of the others and shall be severally enforceable, and that all of
such rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to RCPC under law or in equity); and


5.3.3 the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively "Benefits") derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by RCPC.


5.4    If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any
part thereof, hereafter are construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions.


5.5    If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.



REVLGL-345354.0.1        8



--------------------------------------------------------------------------------

Exhibit 10.1



5.6    The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any
state or country within the geographical scope of such covenants. In the event
that the courts of any one or more of such states or countries shall hold such
covenants wholly unenforceable by reason of the breadth of such covenants or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect RCPC’s right to the relief provided above in the courts
of any other states or countries within the geographical scope of such covenants
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each state or country being for this purpose
severable into diverse and independent covenants.


5.7    Any termination of the Term or the Executive’s employment shall have no
effect on the continuing operation of this Section 5.


6.    Inventions and Patents.


6.1    The Executive agrees that all processes, technologies and inventions
(collectively, "Inventions"), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by the Executive during the Term shall belong to the Company, provided that
such Inventions grew out of the Executive's work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company's time or with the use of the
Company's facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive's
inventorship.


6.2    If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive's employment with the Company, it is to be
presumed that the Invention was conceived or made during the Term.


6.3    The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


7.    Intellectual Property.


Notwithstanding and without limitation of Section 6, the Company shall be the
sole owner of all the products and proceeds of the Executive's services
hereunder, including, but not limited to, all materials, ideas, concepts,
formats, suggestions, developments, arrangements, packages, programs and other
intellectual properties that the Executive may acquire, obtain, develop or
create in connection with or during the Term, free and clear of any claims by
the Executive (or anyone claiming under the Executive) of any kind or character
whatsoever (other than the Executive's right to receive payments hereunder). The
Executive shall, at the request of RCPC, execute such assignments, certificates
or other instruments as RCPC may from time to time deem necessary or

REVLGL-345354.0.1        9



--------------------------------------------------------------------------------

Exhibit 10.1



desirable to evidence, establish, maintain, perfect, protect, enforce or defend
its right, title or interest in or to any such properties.


8.    Revlon Code of Business Conduct.


In consideration of RCPC's execution of this Agreement, the Executive agrees in
all respects to fully comply with the then current most recently published or
circulated terms of the Revlon Code of Business Conduct, a current copy of which
is annexed as Schedule A, including, without limitation, the Code of Ethics for
Senior Financial Officers, included within such Code, whether or not the
Executive is a signatory thereof, with the same effect as if the same were set
forth herein in full.


9.    Indemnification.


Subject to the terms, conditions and limitations of its by-laws and applicable
Delaware law, Revlon Inc. and RCPC will to the fullest extent permissible under
such by-laws defend and indemnify the Executive against all costs, charges and
expenses incurred or sustained by the Executive in connection with any action,
suit or proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission of the Executive as an officer, director or
employee of the Company or of any subsidiary or affiliate of the Company. The
Executive shall be covered by the Directors and Officers insurance coverage as
is maintained by Revlon, Inc. and RCPC for its directors and officers including,
to the extent provided under such Directors and Officers Insurance, coverage for
actions, suits or proceedings brought after the Executive ceases employment with
RCPC but relating to periods during the Executive’s employment with RCPC.


10.    Notices.


All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), provided that all notices to the Company
shall be sent to the Company’s then current worldwide global headquarters
address, the current address for which is set forth below, and shall also be
sent simultaneously by email, as follows (or to such other address as either
party shall designate by notice in writing to the other in accordance herewith):


If to the Company, to:


Revlon Consumer Products Corporation
One New York Plaza
New York, New York 10004
Attention: Chief Legal Officer
E-mail: lucinda.treat@revlon.com





REVLGL-345354.0.1        10



--------------------------------------------------------------------------------

Exhibit 10.1



If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.


11.    General.


11.1     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York, without
regard to the state’s conflict of laws provisions, except as otherwise preempted
by the laws of the United States. The parties consent and agree to the exclusive
jurisdiction and venue of the Federal and State courts sitting in the County of
New York for all purposes. Each party to this Agreement hereby waives the right
to a jury trial in any lawsuit arising out of or relating to this Agreement or
Executive's employment by or termination of employment with the Company.


11.2     The section headings contained herein are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.


11.3     This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including any offer letter or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth. This
Agreement amends and restates, supersedes and replaces any and all prior
employment agreements, offer letters, letter agreements and the like covering
the terms of your employment with the Company, all of which are considered void
and of no further force or effect; provided, however, this Agreement has no
impact on and does not supercede, replace, amend, void, cancel or terminate any
benefit awards under the Company’s Incentive Compensation Plan, Stock Plan or
other similar compensation, benefit plans or policies, such as, without
limitation, LTIP and restricted stock awards and the respective award
agreements.


11.4    This Agreement shall be binding upon the parties hereto and their
successors and permitted assignees. This Agreement, and the Executive's rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise. RCPC may assign its rights, together with its
obligations, hereunder (i) to any affiliate or (ii) to a third party in
connection with any sale, transfer or other disposition of all or substantially
all of any business to which the Executive's services are then principally
devoted, provided that no assignment shall relieve RCPC from its obligations
hereunder to the extent the same are not timely discharged by such assignee.


11.5    This Agreement may be amended, modified, superseded, canceled, renewed
or extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver

REVLGL-345354.0.1        11



--------------------------------------------------------------------------------

Exhibit 10.1



of any such breach, or a waiver of the breach of any other term or covenant
contained in this Agreement.


11.6    This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


12.    Subsidiaries and Affiliates. As used herein, the term "subsidiary" shall
mean any corporation or other business entity controlled directly or indirectly
by the corporation or other business entity in question, and the term
"affiliate" shall mean and include any corporation or other business entity
directly or indirectly controlling, controlled by or under common control with
the corporation or other business entity in question.


13.    Change of Control Payments and Benefits.


13.1. Change of Control.


(a) Extension of Term. In the event of any Change of Control, as defined on
Schedule B, the Term of the Executive's Agreement shall be automatically
extended for 24 months from the effective date (the "COC Effective Date") of any
such Change of Control (the "Extended Term").


(b) Benefit Continuation; Bonus and Salary Payment. If during the Extended Term,
the Executive terminates the Term of his employment for "COC Good Reason" (as
defined below in sub-clause (b)(iii)) or if the Company terminates the Term of
the Executive's employment other than for "Cause" (as defined in Section 4.3 of
the Agreement)—


(i) to the extent available under applicable law, including, without limitation,
COBRA, and the Company's group benefit programs, the Company shall provide, for
a period of two years from such termination date (or such maximum earlier date
as is allowed under COBRA), all fringe benefits then provided to the Executive,
including, without limitation, qualified and non-qualified defined benefit,
defined contribution, insurance, medical, dental, disability, automobile,
financial planning, tax preparation and other benefit plans and programs of the
Company as from time to time in effect (or their successors) in which the
Executive participated on the COC Effective Date, provided that the Executive
will be permitted to continue such participation in the Company’s medical,
dental and vision programs under COBRA by continuing to pay premiums to the
Company at the contribution level in effect for active employees until the
earliest to occur of (a) the end of the above-referenced 2-year period following
termination; (b) the expiration of the maximum period for continuation coverage
permissible under applicable federal law for which the Executive would be
eligible; or (c) when the Executive becomes covered by medical, dental and/or
vision plans of another employer or becomes eligible for Medicare (or similar
governmentally-sponsored benefit). To the extent that such benefits are not or
cease being available under applicable law or the Company's group benefit
programs, such benefits cease to be equivalent to, or better than, the benefits
under the plans and programs in effect on the COC Effective Date, or such
benefits would trigger a tax under Section 409A, the Company shall immediately
pay to the Executive in a cash lump sum payment an amount equal to the value
(based on the then current cost to the Company) of such benefits (or the
remaining

REVLGL-345354.0.1        12



--------------------------------------------------------------------------------

Exhibit 10.1



eligible portion thereof, as the case may be) and shall have no further
obligation to continue to provide the benefits under this Section;


(ii) the Company shall immediately pay to the Executive in a cash lump sum
payment two times the sum of (A) the greater of the Executive's Base Salary in
effect on (1) the COC Effective Date or (2) such termination date plus (B) the
average amount of the gross bonus amounts earned by the Executive over the five
calendar years preceding such termination (or if employed by the Company for
less than five calendar years, the actual number of calendar years for which the
Executive was eligible to receive a bonus payment). Notwithstanding the
foregoing, if the Change of Control is not an event that is recognized under
Treasury regulation 1.409A-3(i)(5), the two times Base Salary amount in (A)
above shall not be paid in a lump sum but shall be paid in equal installments at
the same intervals that payments would be made under Section 4.4 hereof over the
two year period (but in all events for the full two year period and with no
offsets).


(iii) "COC Good Reason" means, for purposes of this sub-clause (b) only (and not
for any other purpose or reason under this Agreement): (A) a material adverse
change in the Executive's job responsibilities; (B) any reduction in the
Executive's Base Salary; (C) any reduction in the Executive's annual bonus
opportunity; (D) any reduction in the Executive's aggregate value of benefits;
or (E) the Executive's being required by the Company to relocate beyond a
50-mile radius of the Executive's then current residence.


(iv) The Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment, a
consultancy or otherwise shall reduce any payments provided for under this
Section 13.1.


(c) Equity Compensation; Long-Term Incentive Compensation In the event of any
Change of Control (A) all then unvested restricted shares, if any, held by the
Executive shall immediately vest and be fully exercisable and all restrictions
shall lapse; (B) all unpaid long-term incentive compensation shall be treated in
accordance with the terms and provisions of the Incentive Compensation Plan (or
such successor plan as in effect), and any applicable long-term incentive
compensation program adopted thereunder in which the Executive participated.


(d) Governing Provision. In the event of any conflict between this Section 13
and any other section or provision of this Agreement, the section which provides
the Executive with most favored treatment in the event of a Change of Control
shall govern and prevail.


(e) Termination after the Extended Term. In the event the Executive remains
employed after the Extended Term, the provisions of this Agreement, including
those as to termination of employment but other than Article 13, shall apply.


13.2    Section 280G.


(a) If the aggregate of all amounts and benefits due to the Executive under this
Agreement or any other plan, program, agreement or arrangement of the Company or
any of its

REVLGL-345354.0.1        13



--------------------------------------------------------------------------------

Exhibit 10.1



Affiliates, which, if received by the Executive in full, would constitute
“parachute payments,” as such term is defined in and under Section 280G of the
Code (collectively, “Change of Control Benefits”), reduced by all Federal, state
and local taxes applicable thereto, including the excise tax imposed pursuant to
Section 4999 of the Code, is less than the amount the Executive would receive,
after all such applicable taxes, if the Executive received aggregate Change of
Control Benefits equal to an amount which is $1.00 less than three times the
Executive's “base amount,” as defined in and determined under Section 280G of
the Code, then such Change of Control Benefits shall be reduced or eliminated to
the extent necessary so that the Change of Control Benefits received by the
Executive will not constitute parachute payments. If a reduction in the Change
of Control Benefits is necessary, reduction shall occur in the following order
unless the Executive elects in writing a different order, subject to the
Company’s consent (which consent shall not be unreasonably withheld): first, a
reduction of cash payments not attributable to equity awards which vest on an
accelerated basis; second, the cancellation of accelerated vesting of stock
awards; third, the reduction of employee benefits; and fourth, a reduction in
any other “parachute payments.” If acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of the Executive's stock awards unless
the Executive elects in writing a different order for cancellation.


(b) It is possible that after the determinations and selections made pursuant to
Section 13.2(a) above the Executive will receive Change of Control Benefits that
are, in the aggregate, either more or less than the amounts contemplated by
Section 13.2(a) above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 13.2. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 13.2.


(c) The determinations with respect to this Section 13.2 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).


{Signature page(s) follow.}

REVLGL-345354.0.1        14



--------------------------------------------------------------------------------

Exhibit 10.1





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




REVLON CONSUMER PRODUCTS CORPORATION




By: /s/ Lorenzo Delpani
Name: Lorenzo Delpani
Title: President and Chief Executive Officer






/s/ Roberto Simon
Roberto Simon




By signing below Revlon, Inc. hereby agrees to the provisions of Section 9.




REVLON, INC.




By: /s/ Lorenzo Delpani
Name: Lorenzo Delpani
Title: President and Chief Executive Officer









REVLGL-345354.0.1        15



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE A




REVLON CODE OF BUSINESS CONDUCT


See attached.







REVLGL-345354.0.1        16



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE B


A "Change of Control" shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)     any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
"beneficial ownership" of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);


(ii)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of 66-2/3% of the directors of the Company then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office;


(iii)     the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets to an entity in which any Person, other than one or more Permitted
Holders is or becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that for purposes of this definition a Person
will be deemed to have "beneficial ownership" of all shares that any Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity's Voting
Stock, and the Permitted Holders "beneficially own" (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or


(iv)    a "Change of Control" shall have occurred under, and as defined in, the
indenture governing Revlon Consumer Products Corporation's 8 5/8% Senior
Subordinated Notes Due 2008 or any other Subordinated Obligations of Revlon
Consumer Products Corporation

REVLGL-345354.0.1        17



--------------------------------------------------------------------------------

Exhibit 10.1



so long as such 8 5/8% Senior Subordinated Notes Due 2008 or other Subordinated
Obligations are outstanding.


Notwithstanding the foregoing, a "Change of Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same combined voting power of
the Voting Stock in an entity which owns all or substantially all of the assets
of the Company immediately following such transaction or series of transactions.


"Capital Stock" of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


"Company" means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.


"8 5/8% Senior Subordinated Notes Due 2008" means Revlon Consumer Products
Corporation's 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefore.


"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.


"Permitted Holders" means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, "heirs")) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


"Person" shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


"Preferred Stock," as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


"Subordinated Obligations" has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation's 9½% Senior Notes due 2011.
"Voting Stock" means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.



REVLGL-345354.0.1        18

